DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	The amendments filed 11/12/2020 have been entered.
	The claim objections of claims 1-6 has been withdrawn in light of the amendments.
	The 35 USC 112(b) rejection of claims 1-6 is withdrawn in light of the cancellation of claim 1.  
	The double patenting objection under 37 CFR 1.75 of claims 5 and 6 is withdrawn in light of the cancellation of the claims.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 4, 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagai (US-2015/0121769) in view of Amanokura (US-2005/0050803) and Moon (US-2011/0219704).
Regarding claim 7 (New), Nagai (US-2015/0121769) discloses an abrasive slurry regeneration method comprising:
collecting a used abrasive slurry (step “A” of “collecting an abrasive-containing slurry discharged from an abrasive device) [Nagai; paragraph 0023] that has been used for polishing a polishing target (“finely polishing an optical glass, a glass substrate or the like in a finishing process”) [Nagai; paragraph 0002], the polishing target, a collected used abrasive slurry comprising abrasive particles (“abrasive-containing slurry”) [Nagai; paragraph 0024] and a plurality of kinds of additives (dispersing agents and transition metal elements are both additives) (“[a]n abrasive for optical abrasion contains the above-mentioned compound as its main component, and may further contain a transition metal element(s) such as sodium salts and chromium salts and/or a rare-earth element(s) such as yttrium and dysprosium”) [Nagai; paragraph 0004] including a first additive (dispersing agent) [Nagai; paragraph 0088], the first additive being adsorbed on the abrasive particles (the dispersing agent is absorbed on the abrasive particles to disperse them within the slurry solution) (“aggregation of the abrasive particles is prevented by adding a dispersing agent and the like”) [Nagai; paragraph 0088];
regenerating the collected used abrasive slurry to obtain a regenerated abrasive slurry (steps B-F) (Fig. 1) (“[t]he method of the present invention for regenerating an abrasive can efficiently collect the abrasive from the used-abrasive containing slurry and thereafter obtain a high-purity regenerated abrasive in a simple manner”) [emphasis added] [Nagai; paragraph 0208].  Nagai does not disclose the mass% with respect to an abrasive concentration of an unused 
As to maintaining an abrasive concentration during the regenerating within a range of 0.2 to 3000% mass% with respect to an abrasive concentration of an unused abrasive slurry used for polishing the polishing target, then the equation would be the following: 
                
                    0.2
                    %
                     
                    t
                    o
                     
                    3000
                    %
                    =
                    
                        
                            m
                            a
                            s
                            s
                             
                            o
                            f
                             
                            a
                            b
                            r
                            a
                            s
                            i
                            v
                            e
                             
                            d
                            u
                            r
                            i
                            n
                            g
                             
                            r
                            e
                            g
                            e
                            n
                            e
                            r
                            a
                            t
                            i
                            n
                            g
                        
                        
                            m
                            a
                            s
                            s
                             
                            o
                            f
                             
                            a
                            b
                            r
                            a
                            s
                            i
                            v
                            e
                             
                            o
                            f
                             
                            u
                            n
                            u
                            s
                            e
                            d
                             
                            a
                            b
                            r
                            a
                            s
                            i
                            v
                            e
                             
                            s
                            l
                            u
                            r
                            r
                            y
                        
                    
                
            
To “regenerate” means to “restore,” which in this case is restoring the slurry to a state in which it is as suitable, or equivalent, to the unused slurry.  While the concentration of abrasives may vary after regeneration, it would not be expected to vary enough to lose 99.8% of the abrasive or gain 2,900% because this would not be equivalent to the unused abrasive slurry used for fine finishing and thus not be considered to one of ordinary skill to be “regenerated.”  Therefore, while Nagai does not disclose abrasive concentrations, it would have been obvious to one of ordinary skill in the art to only use a method which restores, or regenerates, the abrasive concentration during, as well as after, the regeneration process, in order to provide an abrasive suitable for finely polishing an optical glass, a glass substrate, or the like in a finishing process [Nagai; paragraph 0001].   
As to the first additive (one of the transition metal elements) [Nagai; paragraph 0004] having a molecular weight of 500 or more, Nagai is silent as to the molecular weight and that the additive is absorbed on the abrasive particles.  However, Amanokura (US-2005/0050803) teaches that polycarboxylic acids have a weight average molecular weight of 500 or more. (“[t]he water-soluble polymer having a weight-average molecular weight of 500 or more is not particularly restricted, and examples thereof include polysaccharides such as alginic acid, pectic acid, carboxymethylcellulose, agar, curdlan, Pullulan and the like; polycarboxylic acids, esters thereof and salts thereof”) [Amanokura; paragraph 0063].  Since Nagai discloses that the dispersing agent is a poly-carboxylic acid-based polymer [Nagai; paragraph 0044], and Amanokura teaches 
As to the polishing target containing silicon oxide as a main component, Moon (US-2011/0219704) teaches that a glass or a photomask contains silicon oxide as a main raw material [Moon; paragraph 0007].  Since Nagai discloses the slurry is used for abrading objects which can be “mainly composed of silicon such as a glass” [Nagai; paragraph 0012], it therefore would have been obvious to one of ordinary skill in the art to use the slurry of Nagai to polish various glass targets known to be polished within the art, such as the glass containing silicon oxide as a main component of Moon.   
	Regarding claim 2 (Currently Amended), Nagai discloses the abrasive slurry regeneration method according to claim 7, but fails to disclose wherein the abrasive concentration is maintained within a range of 1 to 3000% mass% with respect to the abrasive concentration of the unused abrasive slurry when being used for polishing the polishing target.
However, maintaining an abrasive concentration during the regenerating within a range of 0.2 to 3000% mass% with respect to an abrasive concentration of an unused abrasive slurry used for polishing the polishing target would produce the following equation: 
                
                    1
                    %
                     
                    t
                    o
                     
                    3000
                    %
                    =
                    
                        
                            m
                            a
                            s
                            s
                             
                            o
                            f
                             
                            a
                            b
                            r
                            a
                            s
                            i
                            v
                            e
                             
                            d
                            u
                            r
                            i
                            n
                            g
                             
                            r
                            e
                            g
                            e
                            n
                            e
                            r
                            a
                            t
                            i
                            n
                            g
                        
                        
                            m
                            a
                            s
                            s
                             
                            o
                            f
                             
                            a
                            b
                            r
                            a
                            s
                            i
                            v
                            e
                             
                            o
                            f
                             
                            u
                            n
                            u
                            s
                            e
                            d
                             
                            a
                            b
                            r
                            a
                            s
                            i
                            v
                            e
                             
                            s
                            l
                            u
                            r
                            r
                            y
                        
                    
                
            
To “regenerate” means to “restore,” which in this case is restoring the slurry to a state in which it is as suitable, or equivalent, to the unused slurry.  While the concentration of abrasives may vary after regeneration, it would not be expected to vary enough to lose 99% of the abrasive or gain 2,900% because this would not be equivalent to the unused abrasive slurry used for fine finishing and thus not be considered to one of ordinary skill to be “regenerated” due to its un-equivalency.  Therefore, while Nagai does not disclose abrasive concentrations, it would have 
Regarding claim 3 (Currently Amended), Nagai discloses the abrasive slurry regeneration method according to claim 7, but fails to disclose wherein the abrasive concentration is maintained within a range of 0.2 to 1000% with respect to the abrasive concentration of the unused abrasive slurry used for polishing the polishing target.
However, maintaining an abrasive concentration during the regenerating within a range of 0.2 to 1000% mass% with respect to an abrasive concentration of an unused abrasive slurry used for polishing the polishing target would produce the following equation: 
                
                    0.2
                    %
                     
                    t
                    o
                     
                    1000
                    %
                    =
                    
                        
                            m
                            a
                            s
                            s
                             
                            o
                            f
                             
                            a
                            b
                            r
                            a
                            s
                            i
                            v
                            e
                             
                            d
                            u
                            r
                            i
                            n
                            g
                             
                            r
                            e
                            g
                            e
                            n
                            e
                            r
                            a
                            t
                            i
                            n
                            g
                        
                        
                            m
                            a
                            s
                            s
                             
                            o
                            f
                             
                            a
                            b
                            r
                            a
                            s
                            i
                            v
                            e
                             
                            o
                            f
                             
                            u
                            n
                            u
                            s
                            e
                            d
                             
                            a
                            b
                            r
                            a
                            s
                            i
                            v
                            e
                             
                            s
                            l
                            u
                            r
                            r
                            y
                        
                    
                
            
To “regenerate” means to “restore,” which in this case is restoring the slurry to a state in which it is as suitable, or equivalent, to the unused slurry.  While the concentration of abrasives may vary after regeneration, it would not be expected to vary enough to lose 99.8% of the abrasive or gain 900% because this would not be equivalent to the unused abrasive slurry used for fine finishing and thus not be considered to one of ordinary skill to be “regenerated” due to its un-equivalency.  Therefore, while Nagai does not disclose abrasive concentrations, it would have been obvious to one of ordinary skill in the art to only use a method which restores, or regenerates, the abrasive concentration during, as well as after, the regeneration process, in order to provide an abrasive suitable for finely polishing an optical glass, a glass substrate, or the like in a finishing process [Nagai; paragraph 0001].   
Regarding claim 4 (Currently Amended), Nagai discloses the abrasive slurry regeneration method according to claim 7, but fails to disclose wherein the abrasive concentration is 
However, maintaining an abrasive concentration during the regenerating within a range of 1 to 1000% mass% with respect to an abrasive concentration of an unused abrasive slurry used for polishing the polishing target would produce the following equation: 
                
                    1
                    %
                     
                    t
                    o
                     
                    1000
                    %
                    =
                    
                        
                            m
                            a
                            s
                            s
                             
                            o
                            f
                             
                            a
                            b
                            r
                            a
                            s
                            i
                            v
                            e
                             
                            d
                            u
                            r
                            i
                            n
                            g
                             
                            r
                            e
                            g
                            e
                            n
                            e
                            r
                            a
                            t
                            i
                            n
                            g
                        
                        
                            m
                            a
                            s
                            s
                             
                            o
                            f
                             
                            a
                            b
                            r
                            a
                            s
                            i
                            v
                            e
                             
                            o
                            f
                             
                            u
                            n
                            u
                            s
                            e
                            d
                             
                            a
                            b
                            r
                            a
                            s
                            i
                            v
                            e
                             
                            s
                            l
                            u
                            r
                            r
                            y
                        
                    
                
            
To “regenerate” means to “restore,” which in this case is restoring the slurry to a state in which it is as suitable, or equivalent, to the unused slurry.  While the concentration of abrasives may vary after regeneration, it would not be expected to vary enough to lose 99% of the abrasive or gain 900% because this would not be equivalent to the unused abrasive slurry used for fine finishing and thus not be considered to one of ordinary skill to be “regenerated” due to its un-equivalency.  Therefore, while Nagai does not disclose abrasive concentrations, it would have been obvious to one of ordinary skill in the art to only use a method which restores, or regenerates, the abrasive concentration during, as well as after, the regeneration process, in order to provide an abrasive suitable for finely polishing an optical glass, a glass substrate, or the like in a finishing process [Nagai; paragraph 0001].   
Regarding claim 8 (New), Nagai discloses an abrasive slurry regeneration method for regenerating a used abrasive slurry that has been used for polishing a polishing target, and the used abrasive slurry contains abrasive particles and a plurality of kinds of additives (dispersing agents and transition metal elements are both additives) (“[a]n abrasive for optical abrasion contains the above-mentioned compound as its main component, and may further contain a transition metal element(s) such as sodium salts and chromium salts and/or a rare-earth element(s) such as yttrium and dysprosium”) [Nagai; paragraph 0004] including a first additive (dispersing agent), but fails to disclose having a molecular weight of 500 or more, the first additive being adsorbed on the abrasive particles, the method comprising:

Nagai fails to disclose where the polishing target contains silicon oxide as a main component.
As to maintaining an abrasive concentration during the regenerating within a range of 0.2 to 3000% mass% with respect to an abrasive concentration of an unused abrasive slurry used for polishing the polishing target, then the equation would be the following: 
                
                    0.2
                    %
                     
                    t
                    o
                     
                    3000
                    %
                    =
                    
                        
                            m
                            a
                            s
                            s
                             
                            o
                            f
                             
                            a
                            b
                            r
                            a
                            s
                            i
                            v
                            e
                             
                            d
                            u
                            r
                            i
                            n
                            g
                             
                            r
                            e
                            g
                            e
                            n
                            e
                            r
                            a
                            t
                            i
                            n
                            g
                        
                        
                            m
                            a
                            s
                            s
                             
                            o
                            f
                             
                            a
                            b
                            r
                            a
                            s
                            i
                            v
                            e
                             
                            o
                            f
                             
                            u
                            n
                            u
                            s
                            e
                            d
                             
                            a
                            b
                            r
                            a
                            s
                            i
                            v
                            e
                             
                            s
                            l
                            u
                            r
                            r
                            y
                        
                    
                
            
To “regenerate” means to “restore,” which in this case is restoring the slurry to a state in which it is as suitable, or equivalent, to the unused slurry.  While the concentration of abrasives may vary after regeneration, it would not be expected to vary enough to lose 99.8% of the abrasive or gain 2,900% because this would not be equivalent to the unused abrasive slurry used for fine finishing and thus not be considered to one of ordinary skill to be “regenerated.”  Therefore, while Nagai does not disclose abrasive concentrations, it would have been obvious to one of ordinary skill in the art to only use a method which restores, or regenerates, the abrasive concentration during, as well as after, the regeneration process, in order to provide an abrasive suitable for finely polishing an optical glass, a glass substrate, or the like in a finishing process [Nagai; paragraph 0001].   
As to the first additive (one of the transition metal elements) [Nagai; paragraph 0004] having a molecular weight of 500 or more, Nagai is silent as to the molecular weight and that the additive is absorbed on the abrasive particles.  However, Amanokura (US-2005/0050803) teaches that polycarboxylic acids have a weight average molecular weight of 500 or more (“[t]he water-soluble polymer having a weight-average molecular weight of 500 or more is not particularly restricted, and examples thereof include polysaccharides such as alginic acid, pectic acid, 
As to the polishing target containing silicon oxide as a main component, Moon (US-2011/0219704) teaches that a glass or a photomask contains silicon oxide as a main raw material [Moon; paragraph 0007].  Since Nagai discloses the slurry is used for abrading objects which can be “mainly composed of silicon such as a glass” [Nagai; paragraph 0012], it therefore would have been obvious to one of ordinary skill in the art to use the slurry of Nagai to polish various glass targets known to be polished within the art, such as the glass containing silicon oxide as a main component of Moon.   
Regarding claim 9 (New), Nagai discloses the abrasive slurry regeneration method according to claim 7, wherein the regenerated abrasive slurry comprises the abrasive particles (“collected abrasive”) and the first additive (dispersing agent) (both present in step D which creates the regenerated abrasive in step F) (“in the step (D), a dispersing agent is added to a solution of the collected abrasive, and thereafter dispersion of the abrasive is conducted using an ultrasonic disperser or a bead mill disperser to control the sizes of the particles of the regenerated abrasive”) [Nagai; paragraph 0041].
Regarding claim 10 (New), Nagai discloses the abrasive slurry regeneration method according to claim 7, wherein the collected used abrasive slurry further comprises a second additive (alkali earth metal salt) (“separating the abrasive from a mother liquid and concentrating the abrasive by adding an alkali earth metal salt as an inorganic salt to the collected abrasive-containing slurry and aggregating the abrasive”) [Nagai; paragraph 0021] having a molecular a glass component derived from a polished object and generated in glass polishing such as silicon dioxide particles are also included”) [emphasis added] [Nagai; paragraph 0049], and
during the regenerating, the second additive (alkali earth metal salt) and the component derived from the polishing target are removed from the collected used abrasive slurry (wherein the electrolyte dissolves the component derived from the polished substrate) (“adding an electrolyte to a used abrasive liquid to aggregate and let settle out the abrasive and to dissolve a component(s) derived from a polished substrate”) [emphasis added] [Nagai; paragraph 0008] (“an alkali metal hydroxide, alkali metal carbonate, alkali metal salt and ammonium salt are used as the electrolyte”) [emphasis added] [Nagai; paragraph 0008] (“separating the abrasive from a mother liquid and concentrating the abrasive by adding an alkali earth metal salt as an inorganic salt to the collected abrasive-containing slurry and aggregating the abrasive”) [Nagai; paragraph 0021].
Regarding claim 11 (New), Nagai discloses the abrasive slurry regeneration method according to claim 10, wherein the second additive (alkali metal salt) and the component derived from the polishing target (“component derived from the polished substrate”) [Nagai; paragraph 0008] are removed from the collected used abrasive slurry by a continuous filtration process (the alkali metal salt and the “component derived from the polished substrate dissolve [Nagai; paragraphs 0008 and 0119].

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947.  The examiner can normally be reached on Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOEL D CRANDALL/Examiner, Art Unit 3723                                                                                                                                                                                            
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723